                                                                                      Case 2:20-cv-02306-GMN-NJK Document 56 Filed 07/08/21 Page 1 of 5



                                                                                  1   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Adam Alper (admitted pro hac vice)
                                                                                  6   Akshay Deoras (admitted pro hac vice)
                                                                                      Barbara Barath (admitted pro hac vice)
                                                                                  7   KIRKLAND & ELLIS LLP
                                                                                      555 California Street
                                                                                  8   San Francisco, California 94104
                                                                                      Telephone: 415.439.1400
                                                                                  9   Facsimile: 415.439.1500
                                                                                      adam.alper@kirkland.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   akshay.deoras@kirkland.com
                                                                                      barbara.barath@kirkland.com
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      Michael De Vries (admitted pro hac vice)
                                                Las Veg as, NV 89106-4614




                                                                                 12   KIRKLAND & ELLIS LLP
                                                                                      555 South Flower Street, Suite 3700
                                                      702.382.2101




                                                                                 13   Los Angeles, California 90071
                                                                                      Telephone: 213.680.8400
                                                                                 14   Facsimile: 213.680.8500
                                                                                      michael.devries@kirkland.com
                                                                                 15
                                                                                      Ryan Kane (admitted pro hac vice)
                                                                                 16   KIRKLAND & ELLIS LLP
                                                                                      601 Lexington Avenue
                                                                                 17   New York, New York 10022
                                                                                      Telephone: 212.446.4800
                                                                                 18   Facsimile: 212.446.4900
                                                                                      ryan.kane@kirkland.com
                                                                                 19
                                                                                      Attorneys for East-West Transport Inc.
                                                                                 20

                                                                                 21                              UNITED STATES DISTRICT COURT

                                                                                 22                                       DISTRICT OF NEVADA

                                                                                 23
                                                                                       FLEET CONNECT SOLUTIONS LLC,                   Case No. 2:20-cv-02306-GMN-NJK
                                                                                 24
                                                                                                             Plaintiff,
                                                                                 25                                                   MOTION TO EXTEND DEADLINE TO
                                                                                       v.                                             FILE CERTIFICATION OF
                                                                                 26                                                   DISCLOSURES—LPR 1-5(b)
                                                                                       EAST-WEST TRANSPORT INC.,
                                                                                 27                                                   (First Request)
                                                                                                             Defendant.
                                                                                 28
                                                                                                                                  1

                                                                                      22860364.1
                                                                                      Case 2:20-cv-02306-GMN-NJK Document 56 Filed 07/08/21 Page 2 of 5



                                                                                  1           Defendant East-West Transport, Inc. (“East-West”) hereby moves to extend the deadline to

                                                                                  2   file its notice certifying compliance with LPR 1-6 through 1-11. This Motion is made pursuant to

                                                                                  3   LPR 1-5(b) and is based on the attached Memorandum of Points and Authorities and supporting

                                                                                  4   documentation, the papers and pleadings on file in this action, and any oral argument this Court

                                                                                  5   may allow.

                                                                                  6           This is East-West’s first request for this extension of time. Plaintiff has advised it will not

                                                                                  7   oppose this Motion.

                                                                                  8           DATED this 8th day of July, 2021.

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                              /s/ Patrick J. Reilly______________________________
                                                                                                                                 Patrick J. Reilly
                                                                                 11                                              BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                            100 North City Parkway, Suite 1600




                                                                                                                                 100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12                                              Las Vegas, NV 89106-4614
                                                      702.382.2101




                                                                                 13                                              Adam Alper (admitted pro hac vice)
                                                                                                                                 Akshay Deoras (admitted pro hac vice)
                                                                                 14                                              Barbara Barath (admitted pro hac vice)
                                                                                                                                 KIRKLAND & ELLIS LLP
                                                                                 15                                              555 California Street
                                                                                                                                 San Francisco, California 94104
                                                                                 16                                              Telephone: 415.439.1400
                                                                                                                                 Facsimile: 415.439.1500
                                                                                 17                                              adam.alper@kirkland.com
                                                                                                                                 akshay.deoras@kirkland.com
                                                                                 18                                              barbara.barath@kirkland.com
                                                                                 19                                              Michael De Vries (admitted pro hac vice)
                                                                                                                                 KIRKLAND & ELLIS LLP
                                                                                 20                                              555 South Flower Street, Suite 3700
                                                                                                                                 Los Angeles, California 90071
                                                                                 21                                              Telephone: 213.680.8400
                                                                                                                                 Facsimile: 213.680.8500
                                                                                 22                                              michael.devries@kirkland.com
                                                                                 23                                              Ryan Kane (admitted pro hac vice)
                                                                                                                                 KIRKLAND & ELLIS LLP
                                                                                 24                                              601 Lexington Avenue
                                                                                                                                 New York, New York 10022
                                                                                 25                                              Telephone: 212.446.4800
                                                                                                                                 Facsimile: 212.446.4900
                                                                                 26                                              ryan.kane@kirkland.com
                                                                                 27                                              Attorneys for East-West Transport Inc.
                                                                                 28
                                                                                                                                         2

                                                                                      22860364.1
                                                                                      Case 2:20-cv-02306-GMN-NJK Document 56 Filed 07/08/21 Page 3 of 5



                                                                                  1                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                                    MOTION TO EXTEND DEADLINE TO FILE CERTIFICATION
                                                                                  2                            OF DISCLOSURES—LPR 1-5(b)

                                                                                  3           Local Patent Rule 1-5(b) requires the parties to file with the Court a notice “certifying that

                                                                                  4   all disclosures required under LPR 1-6 through 1-11 have been timely provided.” The rule further

                                                                                  5   provides the notice must be filed within seven (7) days “after the deadline for service of the

                                                                                  6   disclosures required under LPR 1-10.” Id. While East-West timely served its required disclosures,

                                                                                  7   it failed to file the required notice of certification within seven (7) days after the deadline for service

                                                                                  8   of the required disclosures. East-West now seeks to extend that deadline, as required by LPR 1-

                                                                                  9   5(b) (“Any variation from these deadlines requires court approval.”).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10           As mentioned previously, East-West timely provided its disclosures as required by LPR 1-

                                                                                 11   6 through 1-11.      Specifically, on June 3, 2021, East-West served its Disclosure of Non-
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12   Infringement, Invalidity, and Unenforceability Contentions (LPR 1-8) and Document Production
                                                      702.382.2101




                                                                                 13   Accompanying Invalidity Contentions (LPR 1-9). No other disclosures were required of East-West

                                                                                 14   within the scope of those local patent rules. Plaintiff’s responses were due on June 17, 2021, per

                                                                                 15   LPR 1-10, making East-West’s LPR 1-5(b) notice due on June 24, 2021. East-West inadvertently

                                                                                 16   failed to file the LPR 1-5(b) notice of compliance with this Court.

                                                                                 17           As a substantive matter, East-West has complied with the overriding requirement—making

                                                                                 18   its disclosures to Plaintiff in a timely manner. As a result, there is no prejudice to Plaintiff. In

                                                                                 19   addition, the deadline only recently passed, and therefore the short delay has caused no prejudice

                                                                                 20   to the Court or its docket.

                                                                                 21           Counsel does apologize for the lateness of the certification and the need for this Motion.

                                                                                 22   The omission, however, was inadvertent and East-West therefore asks this Court to set a firm

                                                                                 23   deadline for East-West to file a notice certifying its compliance with local rules, per LPR 1-5(b).

                                                                                 24           Plaintiff has advised it will not oppose this Motion.

                                                                                 25   ///

                                                                                 26   ///

                                                                                 27   ///

                                                                                 28   ///
                                                                                                                                          3

                                                                                      22860364.1
                                                                                      Case 2:20-cv-02306-GMN-NJK Document 56 Filed 07/08/21 Page 4 of 5



                                                                                  1           East-West and their counsel thank the Court for its time and attention to this matter.

                                                                                  2           DATED this 8th day of July, 2021.

                                                                                  3

                                                                                  4                                             /s/ Patrick J. Reilly______________________________
                                                                                                                                Patrick J. Reilly
                                                                                  5                                             BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                                                                100 North City Parkway, Suite 1600
                                                                                  6                                             Las Vegas, NV 89106-4614
                                                                                  7                                             Adam Alper admitted (pro hac vice)
                                                                                                                                Akshay Deoras (admitted pro hac vice)
                                                                                  8                                             Barbara Barath (admitted pro hac vice)
                                                                                                                                KIRKLAND & ELLIS LLP
                                                                                  9                                             555 California Street
                                                                                                                                San Francisco, California 94104
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                             Telephone: 415.439.1400
                                                                                                                                Facsimile: 415.439.1500
                                                                                 11                                             adam.alper@kirkland.com
                                            100 North City Parkway, Suite 1600




                                                                                                                                akshay.deoras@kirkland.com
                                                Las Veg as, NV 89106-4614




                                                                                 12                                             barbara.barath@kirkland.com
                                                      702.382.2101




                                                                                 13                                             Michael De Vries admitted (pro hac vice)
                                                                                                                                KIRKLAND & ELLIS LLP
                                                                                 14                                             555 South Flower Street, Suite 3700
                                                                                                                                Los Angeles, California 90071
                                                                                 15                                             Telephone: 213.680.8400
                                                                                                                                Facsimile: 213.680.8500
                                                                                 16                                             michael.devries@kirkland.com
                                                                                 17                                             Ryan Kane (admitted pro hac vice)
                                                                                                                                KIRKLAND & ELLIS LLP
                                                                                 18                                             601 Lexington Avenue
                                                                                                                                New York, New York 10022
                                                                                 19                                             Telephone: 212.446.4800
                                                                                                                                Facsimile: 212.446.4900
                                                                                 20                                             ryan.kane@kirkland.com
                                                                                 21                                             Attorneys for East-West Transport Inc.
                                                                                 22    IT IS SO ORDERED.
                                                                                       Dated: July 9, 2021
                                                                                 23
                                                                                       .
                                                                                 24    .
                                                                                       __________________________
                                                                                 25    Nancy J. Koppe
                                                                                       United States Magistrate Judge
                                                                                 26

                                                                                 27

                                                                                 28
                                                                                                                                        4

                                                                                      22860364.1
